376 F.2d 827
A. F. WARK and Westmont National Bank, Appellants,v.John A. SPINUZZI, Receiver, Appellee.
No. 24098.
United States Court of Appeals Fifth Circuit.
May 12, 1967.

Ellis F. Morris, Houston, Tex., for appellants.
William Borrow, Bill Womble, Blanchette, Smith & Shelton, Golden, Burrow, Potts & Boeckman, Dallas, Tex., for appellee.
Before THORNBERRY, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the District Court requiring appellants to turn over certain bonds to the Receiver in a receivership proceeding. Under the order the Receiver is ordered to "maintain control and possession" of the bonds "until such time as any and all claims thereto shall have been presented to, and the respective rights and interests therein determined by this Court."


2
Under 28 U.S.C.A. § 1292(2) "[i]nterlocutory orders appointing receivers or refusing orders to wind up receiverships or to take steps to accomplish the purposes thereof, such as directing sales or other disposals of property * * *" are appealable.


3
This is not such an order nor is it a final decision within the contemplation of 28 U.S.C.A. § 1291. Cf. Garden Homes, Inc. v. United States, 1 Cir., 1952, 200 F.2d 299 and Waylyn Corporation v. Casalduc, 1 Cir., 219 F.2d 888. The appeal is therefore


4
Dismissed.